OFFICE   OF THE   ATTORNEY     GENERAL    OF   TEXAS

                     AUSTIN




     From your letter                     we quote the follow-

                                         Regular Seeeion




                                   rthor that it shall
                                 , alhoot,or kill any
                                  at a nytimb lxospt
                                taking came, whioh
                             OQ RoPtunber16 to Jan-
                              it ehall be unlawful


                also pmrlQes that It shall be
               OOBB Sor thwpurpooe ot barter or
sale, or to sell or offer for sale, any oollamd
peooary or Javellnn or any part of the aamoe
     wSeotlon la of-this statute prorlQes that
It shall bs lawful to take, OBPtUCO, shoot, QT
kill oollarad peooary or latollna in the Countis8
of Webb, Starr and Zapata at am time.
.   . .
      &am,    Fi8h & Oyster Commieelon,Page 2


                lPleaee adrise ue at your earliest oonYen-
             ieBOwhether
                 e       or not ~Wre than two collar&l
             pecoary or jarelinasmay be killed and po&eeeeQ
             in Webb Starr and Zapata oountios at any timei*        -
             (Emphasis oura)
                 The legislation referred to in your letter has been
         nted *:aVernon*8 Annotated Penal Code, as Articles @9g-2,
       794x-a 4nQ 879i3.-3.The amsndatory aot areated a new eeotion
      ir
      and in effeot withdrew the proteotlon of the law as to ool-
      lared pe&ary or javelina in Web\, Starr e.nQZapata Countlee,
      wlth'ths important exoeptlon that such game must not be sold, .
      bartered, taken OCRpossessed ror  the purpose or sale wlthlq
      such oounties~.  ma quota:
                  *Art. 879g-2a. Provided howeyer, that it
             shall be lawful to take, capture, shoot, or kill
             Collared Peooary or Javelina In the oounties of
             Webb, Starr,   snd Zap&a, Texas, at any time and
             an open 8eaeon gor Collared~Peooaryor Stdina
             in suoh counttee is hereby Qeolered. PmvlQed
             further, that It shall be unlmful in suoh coun-
             ties to have or take my Collsred Pecoary or
             Javelina, or any part of the same, in possession
             for the purpose of barter or sale, or to sell or
             to ofrer for sale any Collared Peooary or Jave-
             llna, or any part of same, and any per&n ~l.0,
             lating the provlslons of thi6 b4t ohall be guilty
             of a EiSdem8MOr    and upon oooviotion ehall be
             fined in a sum'ot not leas than Ten Dcllars
             ($lOI.normore than Flrty.Dollars ($501, and
             eaoh CollareQ Peooary or Javelina, or part there-
             of, taken or poseerseQ or offered for eale or
             posesseed for the urpose of sale or sold, In
             violation0r thfs ic t shall const1tute a separate
             oiiense.n
                It is our opinion that the bag limit prescribed l.u
      the original aot does not apply to Webb, Starr and Zapata
      Counties but that any number of oollared peooary or javelinam
      my be killed and poese6seQ in aroh oolltltie8.80 long a8 none
      ari cold, bartered; offered for eale or possimeed for the
      parpoeo of sal* or krter6
                                                Tours very truly
                                           ATl’OOqgPGmEzhL OF T&S       -,._